Citation Nr: 0614255	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-31 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to specially adapted housing and/or special home 
adaptation grant, pursuant to 38 U.S.C.A. § 2101 (West 2002 & 
Supp. 2005) for accrued benefits purposes. 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from December 1945 to June 
1947.  He died in October 2000.  The appellant is his 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New York, New York


FINDING OF FACT

The appellant's claim is not a justiciable claim or 
controversy for the purposes of an accrued benefit because 
the payment of a grant for specially adapted housing or 
special home adaptation is not a periodic monetary payment 
subject to an accrued benefits claim. 


CONCLUSION OF LAW

The appellant's claim of entitlement to specially adapted 
housing and/or special home adaptation grant, for the purpose 
of accrued benefits, lacks entitlement under the law.  38 
U.S.C.A. §§ 2101, 2104, 5103, 5103A, 5107, 5121,7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.809, 3.809a, 
3.1000, 20.1302 (2005). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that she is entitled to reimbursement 
for the monies she paid for adaptive equipment for the 
veteran because she filed a claim for these monies during his 
lifetime.

The express purpose of specially adapted housing and special 
home adaptation grants is to assist any veteran who meets 
certain criteria due to service-connected disability in 
acquiring a suitable housing unit with special fixtures or 
movable facilities made necessary by the nature of the 
veteran's disability.  See 38 U.S.C.A. § 2101; 38 C.F.R. 
§§ 3.809, 3.809a.

The veteran died in October 2000.  At the time of his death, 
his service-connected residuals of a head trauma with post-
traumatic encephalopathy and brain damage were evaluated as 
100 percent disabling.  Dependents' Educational Assistance, 
as well as special monthly compensation based on a need for 
aid and attendance, had been granted.  

As reported above, the appellant contends she is entitled to 
reimbursement for the monies she paid for adaptive equipment 
for the veteran because she filed a claim for these monies 
during the veteran's lifetime.  

The record discloses a September 1997 VA Form 21-4502, 
Application for Automobile and Other Conveyance and Adaptive 
Equipment, a November 1997 statement in support of claim in 
which the claimant asks for reimbursement for monies she paid 
for adaptive equipment, and a February 1999 Veteran's 
Application in Acquiring Specially Adapted Housing or Special 
Home Adaption Grant.  The record also shows that the RO, in 
an April 1999 rating decision, denied a claim for Automobile 
and Other Conveyance and Adaptive Equipment.  The veteran 
died before perfecting an appeal to the April 1999 decision.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Accordingly, 
even if the veteran had perfected an appeal for reimbursement 
for adaptive automobile or housing equipment prior to his 
death, the claim became moot by virtue of his death and the 
Board would have to dismiss the claim for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

Moreover, regardless of whether such a claim existed prior to 
the veteran's death, there is no basis in law or fact to 
consider the request on the merits at this time (i.e., 
following the veteran's death) because specially adapted 
housing or a special home adaptation grant is not a 
"periodic monetary benefit" for purposes of accrued 
benefits, under laws administered by VA, as it is not 
available to a veteran more than once.  38 C.F.R. 
§ 3.809a(c).

In this regard, 38 U.S.C.A. § 5121(a) states, in relevant 
part, that:

Except as provided in section 3329 and 
3330 of title 31, periodic monetary 
benefits (other than insurance and 
servicemen's indemnity) under laws 
administered by [VA] to which an 
individual was entitled at death under 
existing ratings or decisions, or those 
based on evidence in the file at date of 
death (hereafter in this section and 
[38 U.S.C.A. § 5122] referred to as 
'accrued benefits') and due and unpaid 
for a period not to exceed two years, 
shall, upon the death of such individual 
be paid as follows . . .

Interpreting the above-mentioned statute, the United States 
Court of Appeals for Veterans Claims (Court) has specifically 
found that, as a matter of law, a one-time payment for 
assistance for specially adapted housing does not qualify as 
a "periodic monetary benefit" for purposes of 38 U.S.C.A. 
§ 5121 and, therefore, is not payable as an "accrued 
benefit."  Pappalardo v. Brown, 6 Vet. App. 63, 65 (1993).

Accordingly, the appeal is denied because of the absence of 
legal merit and the lack of entitlement under the law.  See 
Sabonis v Brown, 6 Vet. App. 426, 430 (1994).

VA has a duty to notify claimants of the information 
necessary to submit to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  The appellant, however, 
is requesting benefits for which she is not entitled as a 
matter of law, hence, the duty to assist does not apply.  38 
C.F.R. § 3.159(d)(3).  As to VA's duty notify, it does not 
affect matters on appeal when the facts are not in dispute 
and the law is dispositive.  Mason v. Principi, 
16 Vet. App. 129 (2002). 


ORDER

Entitlement to specially adapted housing or special home 
adaptation grant, for the purpose of accrued benefits, is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


